IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 11, 2007
                                 No. 07-60365
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

DWAYNE L. DEAKLES

                                            Defendant-Appellant


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 1:06-CR-83-1


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Dwayne L. Deakles appeals the revocation of the supervised release term
imposed pursuant to his convictions for being a felon in possession of a firearm
and making false statements in the acquisition of a firearm. Deakles argues
that the district court erred in determining that he violated the special condition
of his supervised release that he participate in a drug treatment program
because the revocation hearing testimony by mental health workers on that
issue occurred after his consent authorizing the disclosure of that privileged

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-60365

information had expired. Deakles’s failure to object on this basis in the district
court mandates plain error review of his claim. See United States v. Koehler, 790
F.2d 1256, 1258 (5th Cir. 1986).
      Deakles conceded to violating the mandatory condition of his supervised
release that he not use controlled substances. The district court was required
to revoke his supervised release on that basis alone. See 18 U.S.C. § 3583(g)(1).
He therefore cannot show prejudice based on any alleged error on the part of the
district court in receiving the complained-of testimony to establish a violation of
the special condition of his supervision and cannot show plain error. See United
States v. Mares, 402 F.3d 511, 521 (5th Cir. 2005). Deakles does not challenge
the term of imprisonment he received upon revocation of his supervised release
and therefore has abandoned any such challenge. See United States v. Green,
964 F.2d 365, 371 (5th Cir.1992).
      On October 26, 2007, Deakles’s attorney filed a motion to withdraw based
on the recent deterioration of his relationship with Deakles. The motion is
denied. Deakles responded, asking us to appoint new counsel and to transfer
him to a different prison. Those motions are also denied.
      AFFIRMED; MOTIONS DENIED.




                                        2